NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PATRICIA CRUZ-LOPEZ,                             No.   19-72907

                Petitioner,                      Agency No. A205-600-556

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, HURWITZ, Circuit Judges.

      Patricia Cruz-Lopez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand

and dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

motion for a continuance and application for cancellation of removal. Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009),

and the denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098

(9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      There was no abuse of discretion in the denial of Cruz-Lopez’s request for a

continuance where she did not demonstrate good cause. See 8 C.F.R. § 1003.29;

Ahmed, 569 F.3d at 1012 (listing factors to be considered in determining whether

the denial of a continuance constitutes an abuse of discretion). We lack

jurisdiction to consider Cruz-Lopez’s contentions that the IJ was biased, ignored or

misstated evidence, failed to formally rule on the motion, or otherwise erred in her

analysis because Cruz-Lopez failed to raise them before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency). To the extent Cruz-Lopez contends the BIA

engaged in improper fact-finding, misstated the evidence, or otherwise erred in its

analysis of her claims, her contentions fail as unsupported by the record.

      We lack jurisdiction to review the agency’s discretionary determination that

Cruz-Lopez did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we


                                          2                                     19-72907
retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930.

       The BIA did not abuse its discretion in denying Cruz-Lopez’s motion to

remand where her challenge to the immigration court’s jurisdiction is foreclosed by

Karingithi v. Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019), because she received

a notice of hearing that included the time and date of the hearing.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                 19-72907